Citation Nr: 0830560	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  04-17 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss disability, rated as 
20 percent disabling prior to August 27, 2007.
 
2.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss disability, rated as 
40 percent disabling from August 27, 2007, to April 29, 2008.

3.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss disability, rated as 
10 percent disabling, from April 29, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  That decision denied a rating in 
excess of 20 percent evaluation for the veteran's service-
connected bilateral hearing loss disability.  The appellant 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

The Board notes that during the pendency of the appeal, the 
RO issued a December 2007 rating decision assigning the 
veteran a 40 percent disability evaluation for his bilateral 
hearing loss, effective from August 27, 2007.  In a January 
18, 2008 rating decision, the veteran was granted entitlement 
to individual unemployability, effective from April 28, 2004.  
Thereafter in June 2008, the RO issued a rating decision 
decreasing the rating assigned for the hearing loss 
disability to 10 percent, effective from April 29, 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in his April 2004 Form 9, the veteran 
requested a hearing before a Veterans Law Judge sitting at 
the RO.  A letter was sent to the veteran in October 2004 
acknowledging receipt of his hearing request.  The October 
2004 letter further indicated that hearings were scheduled in 
docket order, and that the wait for an in-person or video 
conference hearing could be lengthy.  The letter also offered 
the veteran the option of traveling to Washington D.C. for an 
in-person hearing, withdrawing his request for a hearing and 
proceeding immediately with his appeal, or participating in a 
hearing before a  Decision Review Officer (DRO) at the local 
RO.  

Thereafter, in November 2004, the veteran submitted a 
statement stating "I am requesting a DRO in place of the 
video-conference [hearing].  I feel this will be more 
beneficial for me.  I will appear before this board." 
(Emphasis added).  The veteran's claim subsequently underwent 
review by a RO Decision Review Officer (DRO).  While the 
veteran was clearly withdrawing his video-conference hearing 
before the Board, it is unclear from the veteran's statement 
whether he was requesting a hearing before a DRO.  His desire 
to "appear before this board" suggests that he wished to 
replace his videoconference hearing before the Board with a 
hearing before a DRO.  The record reflects that the veteran 
was never scheduled for a DRO hearing.

The failure to afford the veteran a hearing would amount to a 
denial of due process.  38 C.F.R. § 20.904(a)(3) (2007).  
Because of the ambiguity in the veteran's November 2004 
statement, the RO should contact the veteran to determine 
whether he would still like to be scheduled for a hearing.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. 

Accordingly, the case is REMANDED for the following actions:

Please contact the veteran and clarify 
whether he still wants to participate in 
a hearing before a DRO at the RO.  If he 
does, please take appropriate steps in 
order to schedule the veteran for a 
hearing in accordance with his request.  
The veteran should be notified in 
writing of the date, time, and location 
of the hearing.  After the hearing is 
conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board in 
accordance with appellate procedures.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




